The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Status of the Application

This Office-Action acknowledges the Amendment filed on 6/16/2021 and is a response to said Request. The Examiner acknowledges the applicant’s argument and issue with respect to the priority date of one of the references used in the Non-Final Rejection filed on 3/17/2021. This is a second Non-Final Rejection addressing the issue.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,690,679 in view of Akram et al., US 20040259626 (Akram) and Nguyen et al., US 20060095790 (Nguyen). Although the claims at issue are not identical, they are not patentably distinct from each other the claim language disclosed in the instant application is viewed as broader in scope than U.S. Patent No. 8,690,679. In this case, U.S. Patent No. 8,690,679 discloses a plurality of cellular telephones being approved to use a cellular communication network, done so by categorizing them into three subset, a first subset not being approved for gaming services, a second subset being approved for a first level of gaming services, and a third subset being approved for a second level of gaming services in which the second level of gaming services includes an ability to place a wager. The instant application teaches two subset, one subset being approved for a first level of gaming services, and another subset being approved for a second level of gaming services in which the second level of gaming services includes an ability to place a wager. Furthermore, the newly added amendments of the independent claims of the instant application are also taught in the combination of the independent claim 1 and dependent claim 21 of U.S. Patent No. 8,690,679.
U.S. Patent No. 8,690,679 failed to teach receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology; 
05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone; and whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined condition; and while the location is determined to be within the 
HoweverHHowevm/dsaf, Akram teaches of a cellular system (para 1) that teaches receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology (Abstract, para 5, 13, 20, 29, 34-35, 49, 53, 66, 94, 97. A determination is made to determine the location of the cellular device in order to determine if the cellular device is within a location approved area for a lottery game.);
 
05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113. Depending on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled.); and 
whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined 
while the location is determined to be within the predefined zone, by the computing device, enabling the gaming activity using the each second cellular telephone, in which the gaming activity using the each second cellular telephone is disabled when the location is determined to be outside the predefined zone (para 49, 53, 94, 113. As explained above, lottery game play is enabled when players are determined to be within predefined zones that allow for lottery player. Lottery game play is disabled when players are outside the predefined zones that allows for lottery play.) because it provides an improved way of playing lottery via cellular system (para 1).
Therefore, it would be obvious to one of ordinary skill at the time of the invention to incorporate Akram’s teachings with U.S. Patent No. 8,690,679 because it provides an improved way of playing lottery via cellular system as taught by Akram.
without leaving the predefined zone.
However, since Akram discloses that gambling depends on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled. 
Furthermore, Nguyen teaches that when it comes to wagering game via a portable device such as a cellular telephone, a user’s location and age must be verified in order to determine that the user is age-appropriate as well as in a location that allows for wagering games (para 5-6, 8, 11, 30-32, 61). Nguyen goes on to disclose that a user’s location is determined in order to enable a user to make wagers in which the user’s location is checked again to ensure the user is still within that location and had not left (para 32) because it would provide improved systems for determining the identity, age, and location of a player who desires in playing a game over a network (para 4). In this case, since a user’s location is first determined in order to allow for wagering, a user’s location being checked again to make sure the user is still within that location, this is interpreted as teaching enabling/disabling of users being able to make 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nguyen’s teachings with Akram and U.S. Patent No. 8,690,679 because it would keep track of players to make sure they are within gambling-permitted jurisdiction as taught by Nguyen.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,070,604 in view of Akram et al., US 20040259626 (Akram) and Nguyen et al., US 20060095790 (Nguyen). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language disclosed in the instant application is viewed as broader in scope than U.S. Patent No. 8,690,679. In this case, U.S. Patent No. 8,070,604, much like U.S. Patent No. 8,690,679, also discloses a plurality of cellular telephones being approved to use a cellular communication network, done so by categorizing them into three subset, a first subset not being approved for gaming services, a second subset being approved for a first level of gaming services, and a third subset being approved for a second level of gaming services in which the second level of gaming services includes an ability to place a wager while the instant application teaches two subset, one subset being approved for a first level of gaming services, and another subset being approved for a second level of gaming services in which the second level of .
U.S. Patent No. 8,070,604 failed to teach receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology; 
05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone; and whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined condition; and while the location is determined to be within the predefined zone, by the computing device, enabling the gaming activity using the each second cellular telephone, in which the gaming activity using the each second cellular telephone is disabled when the location is determined to be outside the predefined zone. 
HoweverHHowevm/dsaf, Akram teaches of a cellular system (para 1) that teaches receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology (Abstract, para 5, 13, 20, 29, 34-35, 49, 
 
05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113. Depending on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled.); and 
whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined condition (para 95-97. A determination is made on whether the player is within the predefined zone for a period of time. In this case, when a player enters a predefined zone and plays a lottery game, verification that the player is still within the predefined zone is made. In this case, the predetermined condition that must be satisfies is interpreted as the duration of time from when the players verify their age/location while within the predefined zone to when they must re-verify their age/location in order to make sure whether or not the players that are moving are or are not in invalid location at the time of submitting their game play requests. In other words, the condition that players to play lottery is satisfied if the player is in a predefined zone that allows for 
while the location is determined to be within the predefined zone, by the computing device, enabling the gaming activity using the each second cellular telephone, in which the gaming activity using the each second cellular telephone is disabled when the location is determined to be outside the predefined zone (para 49, 53, 94, 113. As explained above, lottery game play is enabled when players are determined to be within predefined zones that allow for lottery player. Lottery game play is disabled when players are outside the predefined zones that allows for lottery play.) because it provides an improved way of playing lottery via cellular system (para 1).
Therefore, it would be obvious to one of ordinary skill at the time of the invention to incorporate Akram’s teachings with U.S. Patent No. U.S. Patent No. 8,070,604 because it provides an improved way of playing lottery via cellular system as taught by Akram.
While Akram teaches controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113), Akram failed to explicitly disclose the enabling/disabling being based on whether a duration of the cellular phone is within and without leaving the predefined zone.
However, since Akram discloses that gambling depends on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if 
Furthermore, Nguyen teaches that when it comes to wagering game via a portable device such as a cellular telephone, a user’s location and age must be verified in order to determine that the user is age-appropriate as well as in a location that allows for wagering games (para 5-6, 8, 11, 30-32, 61). Nguyen goes on to disclose that a user’s location is determined in order to enable a user to make wagers in which the user’s location is checked again to ensure the user is still within that location and had not left (para 32, 65-70) because it would provide improved systems for determining the identity, age, and location of a player who desires in playing a game over a network (para 4). In this case, since a user’s location is first determined in order to allow for wagering, a user’s location being checked again to make sure the user is still within that location, this is interpreted as teaching enabling/disabling of users being able to make wagers being based on whether a duration of the cellular phone is within the predefined zone without leaving the predefined zone because the second location check would be able to determine if the user had remained or left the predefined zone over the course of a gaming session.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nguyen’s teachings with Akram and U.S. Patent No. 8,070,604 because the teachings of Nguyen’s tracking of users being within a predefined area for a duration of time without leaving the predefined area would be an improvement upon Akram and US Patent No 8,070,604 because it would keep .

		

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-16, 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akram et al., US 20040259626 (Akram) in view of Joao, US 20030224854 (Joao) and Nguyen et al., US 20060095790 (Nguyen).
Regarding Claim 1.
Akram discloses a method comprising:
	determining, by a computing device of a cellular telephonic communication network, that each of a plurality of cellular telephones is approved to use the cellular telephonic communication network (para 46. The wireless terminal is preferably connected to a conventional wireless network through a wireless service provider.);

determining, by the computing device, that a second subset of the plurality of cellular telephones is approved for a second level of gaming services using the cellular telephonic communication network based on a second bundle of services to which the second subset of the plurality of cellular telephones are subscribed, in which the second level of gaming services includes an ability to place a wager (para 18-20, 32, 62-63, 65, 70, 81, and 95. When a cellular phone user is determined to be age/location appropriate to play lottery, then said user would be allowed to do so and would be charged 
	allowing, by the computing device, a respective level of gaming services using the cellular telephonic communication network for each of the plurality of cellular telephones based on the determined level of gaming services for which the respective cellular telephone is approved (para 20, 81 and 95. In instances where players wish to engage in wagering activities, the players need to provision his or her service provided to enable such activities. This is viewed as respective levels of gaming services being determined and approved.); 
	billing, by the computing device, each respective subscriber of the first and second subset of the plurality of cellular telephones for usage of the cellular telephonic communication network and usage of the gaming services based on respective billing rates associated with the respective bundles of services (para 81);
receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology (Abstract, para 5, 13, 20, 29, 34-35, 49, 53, 66, 94, 97. A determination is made to determine the location of the cellular device in order to determine if the cellular device is within a location approved area for a lottery game.);

05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113. Depending on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled.);
 and whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined condition (para 95-97. A determination is made on whether the player is within the predefined zone for a period of time. In this case, when a player enters a predefined zone and plays a lottery game, verification that the player is still within the predefined zone is made. In this case, the predetermined condition that must be satisfied is interpreted as the duration of time from when the players verify their age/location while within the predefined zone to when they must re-verify their age/location in order to make sure whether or not the players that are moving are or are not in invalid location at the time of submitting their game play requests. In other words, the condition that players to play lottery is satisfied if the player is in a predefined zone that allows for lottery play if the player remains in the predefined zone from verification to re-verification at the time of submitting game play requests.); and 

Akram fails to explicitly disclose the plurality of cellular telephones being approved for a gaming services.
	However, Akram directs an invention towards player approval via entering an access code which would allow the player access to playing wager-based games on the cellular device (para 18-20, 29). In this case, since players are expected to enter an access code in order to for the player to be approved to play wagering-type games, this means the entering of the access code on a cellular device makes it possible for the cellular device capable of playing such wagering-type games. This is viewed as the cellular devices being approved as well because, if a device is not approved to play a wagering-type game upon entering an access code, then that would mean the device would not be able to play a wagering-type game after a player’s access code has been entered. Therefore, this means the player approval aspect of using an access code is viewed as a device approval found similarly as the instant invention.
	Therefore, it is obvious to one of ordinary skill in the art at the time of the invention that Akram’s teachings of a player approval system of having it where players 
Akram failed to disclose for each second cellular telephone of the second subset of cellular telephones, by the computing device: determining respective interest in a respective type of gaming event, determining a respective occurrence of an activity of the respective type of gaming event, and transmitting respective information about the respective occurrence to the each second cellular telephone independently of a request for the respective information. 
However, Joao teaches of gaming system (Abstract) that discloses determining respective interest in a respective type of gaming event (Abstract, para 8, 27, 58, 83, 257. Users can make a request to receive information regarding gaming events depending on what the user wants. This is interpreted as teaching determining respective interested in a respective type of gaming event.), determining a respective occurrence of an activity of the respective type of gaming event (para 58. The system detects a gaming event for which the user desires to be notified regarding the gaming event. This is interpreted as teaching determining a respective occurrence of an activity of the respective type of gaming event.), and transmitting respective information about the respective occurrence to the respective cellular telephone independently of a request for the respective information (Abstract, para 8, 26, 46, 55-56, 59, 81. Messages pertaining to a gaming activity as a result of a gaming event are sent based on user interest and can be sent via cellular network. Based on the type of information the user wishes to receive, this is interpreted as transmitting respective information about the respective occurrence to a respective telephone independently of a request 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Joao’s teachings with Akram because it gives individuals the ability to receive notifications based on their interests and would help enhance their gaming activities and experience as taught by Joao. Furthermore, because Akram teach of a second subset of cellular telephones, the combination of Akram and Joao is interpreted as teaching the messaging system (as taught by Joao) being implemented on each cellular telephone of the second subset of cellular telephones of Akram’s invention.
While Akram teaches controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113), Akram failed to explicitly disclose the enabling/disabling being based on whether a duration of the cellular phone is within the predefined zone without leaving the predefined zone.
However, since Akram discloses that gambling depends on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nguyen’s teachings with Akram and Joao because the teachings of Nguyen’s tracking of a user’s location being within a predefined area for a duration of time (ie: between checks) without leaving the predefined area would be an improvement upon Akram and Joao because it would keep track of players to make sure they are within gambling-permitted jurisdiction during a gaming session as taught by Nguyen. In other words, depending on if the player is 

Regarding Claim 2.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the cellular telephonic communication network includes a proprietary cellular network over which the cellular telephones may place calls (para 46. A cellular service is disclosed. Cellular service allow users to place calls.).

Regarding Claim 3.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the gaming services comprise an addon service that is provided as a corollary to cellular telephone service (para 81. The addon service is viewed as the ability to place wagers.).

Regarding Claim 4.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein determining that a first device of the first subset is approved for the first level of gaming services (para 95) includes determining that the first device is approved for a bundle of services including the gaming services and one or more telecommunication service enhancements (para 81, 95).

Regarding Claim 5.
Akram and Joao and Nguyen disclose the method of Claim 4. Akram further discloses wherein at least one of the one or more telecommunication service enhancements comprise a service selected from the group consisting of text messaging, customizable ring tones, photo sharing services, video sharing services, and customizable downloads, (para 68. SMS is disclosed.)

Regarding Claim 6.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein billing includes generating a respective bill associated with a respective cellular telephone (para 81), in which each respective bill including an accounting of respective gaming service usage and respective cellular telephonic communication network usage for a respective cellular telephone (para 81).

Regarding Claim 7.
Akram and Joao disclose the method of Claim 1. Akram further discloses wherein billing includes generating a respective bill associated with a respective cellular telephone (para 51, 81), in which each respective bill includes an accounting of the respective gaming service provided to a respective cellular telephone (para 51,81).

Regarding Claim 8.


Regarding Claim 9
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the gaming services comprise a gambling service that allows a user associated with a respective device to place bets (para 5, 81. Players can place wagers on casino gaming and sports booking).

Regarding Claim 10
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the gaming services comprise a virtual casino (para 5. Casino gaming is disclosed.).

Regarding Claim 11
Akram and Joao disclose the method of Claim 10. Akram further discloses wherein the second level of gaming services includes identification of user-selected activities to be included in the virtual casino (para 18, 65).

Regarding Claim 12


Regarding Claim 13.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses comprising: generating a respective database entry of subscriber information for each of the plurality of cellular telephones (para 32, 35), in which each database entry identifies the respective level of gaming services, in which each database entry is based on a respective bundle of services subscribed to, and in which determining the level of gaming services for which each cellular telephone is approved includes querying the respective database entries (para 32, 35. In this case, since database entries are associated with lottery, then that means the respective bundle service subscribed to would also allow lottery to be played.).

Regarding Claim 14
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses in which each respective bundle of services associated with the first subset and second subset includes a set of telecommunication services (para 46. A cellular network 

Regarding Claim 15.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses in which the billing includes billing for each game transaction (para 81. Billing can be for each individual use.).

Regarding Claim 16.
Akram and Joao and Nguyen disclose the method of Claim 15. Akram further discloses in which the billing includes billing based on a monthly fee associated with a respective bundle of services (para 81. A monthly fee is disclosed.).

Regarding Claim 21.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the respective occurrence of the activity includes at least one of entering or leaving a first location (para 18, 20, 53, 94, 113. If the player is not within a lottery-permitted location, the players will need to enter an appropriate location that allows the playing of lottery.).

Regarding Claim 22.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses comprising:


Regarding Claim 23.
Akram and Joao and Nguyen disclose the method of Claim 22. Akram further discloses in which the first location is determined to be proximate to the second location when the second location is at least one of in a same city and in a same state as the first location (para 20. The system can determine that the location of the cellular phone is located proximate to the lottery gateway in which the occurrence takes place. The cellular telephone is a mobile device that can be moved to a location within the same city or the same state as the first location.).

Regarding Claim 24
Akram and Joao and Nguyen disclose the method of Claim 22. Akram further discloses further comprising: for the each second cellular telephone of the second subset of cellular telephones, before transmitting the each second information, determining that the respective cellular telephone is in a respective location in which gambling on the occurrence of the gaming activity is legal (para 20. The system detects the location of the cellular telephone in order to determine if the location of the cellular telephone is in a 

Regarding Claim 25
Akram and Joao and Nguyen disclose the method of Claim 24. Akram further discloses in which the second level of gaming services includes allowing a placement of respective bets on the respective occurrence of the gaming activity associated with the transmitted information using the respective second cellular telephone (para 20, 65. The system teaches allowing wagers on one or more types of lottery games, provided players are within locations that permit gambling. This is viewed as the system allowing users the ability to place wagers on respective games using their respective cellular phone.).

Regarding Claim 26.
Akram and Joao and Nguyen disclose the method of Claim 24. Akram further discloses comprising: for at least one cellular telephone and at least one occurrence of a gaming event, determining that the at least one cellular telephone is not in a location in which gambling on the at least one occurrence is legal, and, in response, preventing the transmission of the information about the at least one occurrence to the at least one cellular telephone through the cellular telephonic communication network (para 20, 95. Provided players are within locations that permit gambling, depending on the age and locale of a player, different games may be made available to the player and these are displayed on their wireless terminal for play. Accordingly, the choice of games 

Regarding Claim 27.
Akram and Joao and Nguyen discloses the method of Claim 1. Akram further discloses in which the first level of gaming services does not include placement of bets on games (para 95).

Regarding Claim 28.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses in which the second level of gaming services allows participation in games and in which the first level of gaming services does not allow participation in games (para 20).

Regarding Claim 29.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses in which the second level of gaming services includes a larger number of games than are included in the first level of gaming services (para 20).

s 17-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akram et al., US 20040259626 (Akram) and Joao, US 20030224854 (Joao) and Nguyen et al., US 20060095790 (Nguyen) as applied to claim 1 above, and further in view of Minear et al., US 20040043763 (Minear).
Regarding Claim 17
Akram and Joao and Nguyen disclose the method of Claim 1, but failed to disclose in which one first cellular telephone of the first subset of cellular telephones and at least one second cellular telephone of at least one of the second and third subset of cellular telephones are part a same billing plan.
	However, Minear discloses that for cellular services, subscribers of the service can have multiple communication devices on under a single service plan (para 31) because it can prevent a communication device designated for use by a minor from accessing adult material (para 31).
	Therefore, it is obvious to one of ordinary skill in the art at the time of the invention to incorporate Minear's teachings with Akram's and Joao’s and Nguyen’s invention because it can prevent a communication device designated for use by a minor from accessing adult material as taught by Minear. This is especially obvious since it can be used to prevent minors from being able to place wagers.

Regarding Claim 18.
Akram and Joao and Nguyen and Minear disclose the method of Claim 17. Minear further disclose in which the billing plan includes a family plan for use of the cellular telephonic communication network (para 31).

Regarding Claim 19.
Akram and Joao and Nguyen and Minear disclose the method of Claim 18, Minear in which the first cellular telephone is associated with a child and the one second cellular telephone is associated with an adult (para 31).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akram et al, US 20040259626 (Akram) and Joao, US 20030224854 (Joao) and Nguyen et al., US 20060095790 (Nguyen). as applied to claim 1 above, and further in view of Jung et al, US 20060106736 (Jung).
Regarding Claim 20.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses that for wagering on a telecommunication service in which wagering is allowed (ie: second level gaming services), it is possible that such usage can be for an unlimited amount of usage (para 81. In this case, if the service is free, then this means an unlimited amount of usage.). Akram and Joao failed to explicitly disclose in which billing a first cellular telephone of the first subset of cellular telephones includes: determining that an amount of usage of gaming services exceeds an authorized amount of usage of the gaming services; and charging a fee for an amount of usage that exceeds the authorized amount of usage,
	However, Jung discloses that for telecommunication services, usage of such services are generally based on an authorized amount of usage wherein a user would be charged a fee if said user exceeds the authorized amount of usage (para 9.) 
	Therefore, it is obvious to one of ordinary skill in the art before the time of the invention to incorporate Jung’s teachings with Akram’s and Joao’s and Nguyen’s invention because it can relieve subscribers from the burden of telecommunication service charge by charging them only a predetermined amount of money as taught by Jung.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akram et al., US 20040259626 (Akram) and Joao, US 20030224854 (Joao) and Nguyen et al., US 20060095790 (Nguyen) as applied to Claim 1 and in further view of Tendler, US 20020098829 (Tendler)
Regarding Claim 30. Akram and Joao and Nguyen disclose the method of Claim 1. Akram and Nguyen teach wherein, when the location determination signal is from using the network-based technology (Akram: para 94; Nguyen: para 67).
	Akram and Joao and Nguyen failed to disclose the predefined zone excludes a coverage area of a base station of the network-based technology that straddles a boundary of a jurisdiction.
	However, Tendler teaches that when it comes to making wagers via a mobile phone (Fig 1, elem 10; para 18) that utilizes a GPS-based system in which GPS location of the phone making the wager is transmitted to the entity taking the wager, the entity taking wager then ascertaining whether or not the wager has been placed within its geographic boundaries by comparing the GPS-determined location of the phone to 
	Therefore, it would be obvious to one of ordinary skill in the art before the invention to incorporate Tendler’s teachings with Akram and Joao and Nguyen because it would allow for determining if a wager is the proper jurisdiction for allowing wagers as taught by Tendler.


Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicant states:
“The prior art does not disclose the limitation "enabling and disabling a gaming activity... based on ... whether a duration of the each second cellular telephone within and without leaving the predefined zone determined from the location determination signal satisfies a predetermined condition." For this limitation, the Examiner asserts [0032] of Nguyen: 
	[0032]: However, a user's location may sometimes change during the course of a gaming session. Therefore, in some implementations, a user's location is determined in other ways, e.g., by reference to positioning information provided by a cellular telephone network. For example, if the user is called on a cellular telephone to verify his or her identity, it may be presumed that the user's location could change during the gaming session. The location is preferably checked again during the gaming session (if one is established) in order to ensure that the player is still within a jurisdiction that allows online gaming. 
	Office Action at 20. But this portion of Nguyen only discloses determining the user's location at two or more instances. It does not disclose determining a duration between those two instances, much less determining that such duration, within the predefined zone and without the user leaving the predefined zone, satisfies a predetermined condition. For example, assume the following two scenarios in Nguyen: 
	1) The user's location is initially determined at time A to be within the predefined area (i.e. in an area where gaming is allowed). The user leaves the predefined area and subsequently returns to the predefined area, at which point her location is determined again at time B; 
	2) The user's location is initially determined at time A to be within the predefined area. 
	The user remains at the predefined area for the entire time until time B, at which point her location is determined again. 
	In Nguyen, the two scenarios above generate the same data - location information at time A and location information at time B. However, the durations in which the user is within the predefined area are different. Scenario 1 has two shorter durations, one from time A to when the user leaves, and another one from when the user returns to time B. Scenario 2 has a longer uninterrupted duration from time A to time B. But Nguyen does not distinguish between these” 
	The Examiner disagrees. While the Examiner does understand that Nguyen’s teaching of verifying of a user’s location and then a “check” to make sure that the user still within a jurisdiction can be broadly interpreted as a user being able to verify his/her location, leave the location and come back in time to the location for the “check”, which would mean that the “duration” of a user being at that location would not be ascertained, Nguyen teaches that since users of mobile telephones can change locations, such devices are constantly checked of its location to ensure that users are within certain locations (para 32, 65-70). Therefore, since checks are constantly being made to ensure that the user are within the proper locations, this means that Nguyen’s teachings 
	It should be noted in the rejection above, the Examiner had interpreted the limitation of “a duration…satisfies a predetermined condition” as being that of a user verifying his/her location initially and satisfying that predetermined condition by being still within the proper location for further location verification. In this case, the user is interpreted as having never left the location because the user had been confirmed as being the same location. Nguyen teaches similarly in that the location of the user is initially confirmed, and then further reconfirmed in a “check” to make sure the user is still within the proper location. 
In instances where the user initially verifies his/her location, and then a “check” is made in which the user is not in a proper location, then that means the user had failed to be within a location for its duration. In other words, even if a user physically leaves a location after an initial “check”, but comes back to the location to reaffirm his/her location, it is interpreted as a user being within a location for its entire duration. This is similar to the possession of a driver’s license when driving. If a police officer initially “checks” an individual for a license and confirms that the user can operate a motor vehicle, and the user drives without a license for a period of time, but happens to be able to provide a license for a “check” to confirm he/she is licensed to drive, then it satisfies the condition that the user had been driving in possession of a license the entire time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715